         Case 2:20-cv-02571-ARR-ST Document 3 Filed 06/10/20 Page 1 of 1 PageID #: 17
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                       Eastern District of New York

Paul Lepore, individually and on behalf of all                    )
others similarly situated,                                        )
                                                                  )
                                                                  )
                            Plaintiff(s)
                                                                  )
                                                                  )
                                v.                                )      Civil Action No. 2:20-cv-02571 (ARR)(ST)
                                                                  )
Molekule, Inc.,                                                   )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)         Molekule, Inc.
                                           c/o INCORPORATING SERVICES, LTD.
                                           3500 S DUPONT HWY
                                           DOVER DE 19901




          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you_
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ._
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Sheehan & Associates, P.C., 505 Northern Blvd Ste 311, Great Neck, NY 11021-
                                       5101, (516) 303-0552




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint._
You also must file your answer or motion with the court.

                                                                           DOUGLAS C. PALMER
                                                                           CLERK OF COURT


Date:       06/10/2020
                                                                                      Signature of Clerk or Deputy Clerk
